DETAILED ACTION
The amendment filed 5/4/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 5/4/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one-way valve (of claim 3), the locomotion means (of claim 14), the electrical motor or hydraulic motor (of claim 15) and the control system (of claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 107 (paragraphs 57, 65, 71), and 222 (paragraphs 73, 75, 77).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

108 (fig 1), 220 (figs 2-6), and 310 (fig 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 1, lines 5-7 lack antecedent basis for two recitations of “the wellbore”.  It is noted that line 9 of claim 1 recites “a wellbore of the formation” but as read in order of the claim does not strictly provide antecedent basis.
	Claim 1 also recites “one or more” chemical compartments and recites limitations for what “the chemical compartment” comprises, where it is not clear if these limitations would apply to each chemical compartment (of the one or more) or only at least one of the one or more chemical compartments.  Claims 2-6 also recite limitations as applicable to “the chemical compartment” where it is also indefinite if these limitations would apply to each or only at least one of the one or more chemical compartments.
Claim 11 lacks antecedent basis for “the purge nozzles”.
The remaining claims are indefinite as being dependent from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 10, 12, 16 and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Batarseh et al. (US 2016/0160618).  Batarseh et al. disclose a hybrid tool for stimulating a hydrocarbon-bearing formation, the tool comprising: an elongate tool body (26) comprising one or more chemical compartments (as within 42a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batarseh et al. in view of Al-Nakhli et al. (US 2017/0130570).  Batarseh et al. disclose all the limitations of these claims, as applied to claim 1 above, except for the chemical compartment as comprising valves, a rotational assembly, or heating means.  Al-Nakhli et al. discloses a tool comprising: at least one chemical compartment (916, 920), where a delivery means comprises one or more relief valves (926) disposed in a wall of the chemical compartment; a rotational assembly (910) to orient the chemical compartment and delivery means toward a desired target; and heating means (paragraph 42 at least) for triggering a reaction of the one or more chemicals stored therein.  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the features of Al-Nakhli et al. with the tool of Batarseh et al., in order to provide better targeted directing of the tool output to a particular wellbore area.  In regard to claim 19, it is considered obvious to one of ordinary skill in the art before the time of filing to provide a plurality of chemical compartments, separated by rotational systems so that each chemical compartment can rotate independently since duplication of parts has no patentable significance unless a new and unexpected result is produced .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batarseh et al. in view of Trueman et al. (US 6,470,978).  Batarseh et al. disclose all the limitations of this claim, as applied to claim 1 above, except for a plurality of orientation nozzles.  Trueman et al. disclose a tool, wherein a plurality of orientation nozzles (20-23) are disposed about an outer circumference of a drilling head, the plurality of nozzles configured to provide thrust to the drilling head and control motion and orientation of the tool within the wellbore (col. 7, lines 35-37). It would have been obvious to one of ordinary skill in the art before the time of filing to provide the system and methods of Batarseh with the orientation nozzles of Trueman et al. in order to provide a single system to provide flushing of the borehole, directional control and thrust since one of ordinary skill has good reason to choose among the known options (for flushing the borehole and movement within) with a reasonable expectation of success.

Claims 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batarseh et al. ‘618 in view of Batarseh (US 6,888,097).  Batarseh et al. ‘618 disclose all the limitations of these claims, as applied to claims 1 and 10 above, except for a vacuum nozzle, an articulated arm, or locomotion means.  Batarseh ‘097 discloses a tool comprising: purge nozzles which are vacuum nozzles (col. 4, lines 14-18) connected to a vacuum source and configured to remove debris and gaseous fluids from the area proximate an output laser beam; an articulated arm (36/41) disposed .  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batarseh et al. ‘618 in view of Batarseh ‘097 and further in view of Guttormsen et al. (US 2015/0300113).  Batarseh et al. ‘618 and Batarseh ‘097 disclose all the limitations of this claim, as applied to claim 14 above, except for disclosing an electrical motor or hydraulic actuator, although Batarseh ‘097 do disclose an actuator (40, col. 4, lines 46+).  Guttormsen et al. disclose a hydraulic actuator (18, paragraph 32) for extending a locomotion means.  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the hydraulic actuator of Guttormsen et al. with the tool of Batarseh et al.’618  as modified by Batarseh ‘097 since Batarseh ‘097 do not specifically disclose what type of actuator is present and since choosing from a finite number of identified predictable options (for actuators) with a reasonable expectation of success is considered obvious to one of ordinary skill.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,028,647 in view of Batarseh et al. (US 2016/0160618).  ‘647 recites in claims 1, 8 and 9 a tool comprising one or more optical transmission media; a laser head; an optical assembly; a plurality of orientation nozzles movably coupled to the laser head to rotate or pivot relative to the laser head to provide forward motion, reverse motion, rotational motion, or combinations thereof (as in claim 1 of ‘647).  ‘647 does not claim a chemical compartment with storage and delivery means therein.  Batarseh et al. ‘618 disclose a tool with a chemical compartment (as applied to claim 1 in the 102 rejection above).  Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to provide the chemical compartment of Batarseh ‘618 with the tool of Batarseh ‘647 in order to better penetrate the formation (as in paragraph 8 where both laser and fluid perform).



Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        7/22/2021